DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 5/6/2022. Currently, claims 1, 2, 5-13, 15, 16 and 19-24 are pending in the application. Claims 3, 4, 14, 17 and 18 are cancelled by Applicant. New claims 23 and 24 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 
Response to Arguments
Applicant’s amendments to claim 1 and the specification are sufficient to overcome the previous objections to claim 1.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1, 2, 5-13, 15, 16 and 19-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Samuelsen does not teach connection regions being respective uncut open-cell foam regions that extend continuously between adjacent cut segments, the examiner respectfully disagrees. As detailed below, Figure 1 of Samuelsen teaches the one or more connection regions (as defined in the annotated copy of Figure 1 provided below) being respective uncut open-cell foam regions (Figures 1 and 2 teach that each of the connection regions are formed by sections 6 of foam layer 1; Figure 2 teaches the sections 6 themselves being uncut and formed from the open-cell material of foam layer 1; column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells) that extend continuously between (each of the connection regions are shown in Figure 1 to have a continuous expanse that is positioned in the space that separates (or, is positioned between) the two cut segments) adjacent cut segments (as defined in the annotated copy of Figure 1 provided below).
In response to Applicant’s argument that because Samuelsen teaches waterproof film 2, Samuelsen does not teach an article consisting of a wound pad for application in a wound, the wound pad consisting of an open-cell foam, the examiner again respectfully disagrees. As noted below, the examiner is interpreting only the foam layer 1 of Samuelsen to correspond to the claimed article. Samuelsen teaches the article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells).

Specification
The amendment filed 5/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “at least one cut segment of the plurality of cut segments is defined by a respective peripheral edge that extends continuously around said at least one cut segment.” No support is provided for this claim limitation in Applicant’s specification as originally filed. There is no teaching of this feature in Applicant’s specification. Further, Applicant’s Figure 4a teaches only specifically two cut segments of each incomplete cut 2, 40 being defined by a respective peripheral edge (inasmuch as two cut segments of each incomplete cut 2, 40 are shown in Figure 4a to intersect a respective peripheral edge) that extends continuously around said at least one cut segment, at not at least one (which permits any number from one to infinity) cut segment being defined by a respective peripheral edge that extends continuously around said at least one cut segment (as claimed).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-13, 15, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “at least one cut segment of the plurality of cut segments is defined by a respective peripheral edge that extends continuously around said at least one cut segment.” No support is provided for this claim limitation in Applicant’s specification as originally filed. There is no teaching of this feature in Applicant’s specification. Further, Applicant’s Figure 4a teaches only specifically two cut segments of each incomplete cut 2, 40 being defined by a respective peripheral edge (inasmuch as two cut segments of each incomplete cut 2, 40 are shown in Figure 4a to intersect a respective peripheral edge) that extends continuously around said at least one cut segment, at not at least one (which permits any number from one to infinity) cut segment being defined by a respective peripheral edge that extends continuously around said at least one cut segment (as claimed). Claims 2, 5-13, 15, 16 and 19-24 include the subject matter of claim 1 and therefore, include the same error.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “the corner incomplete cut extends along a cut axis, wherein the cut segments and one or more connecting regions extend along said cut axis.” No support is provided for this claim limitation in Applicant’s specification as originally filed. As shown in Applicant’s Figure 4a, the corner incomplete cuts 2, 40, cut segments and one or more connecting regions (4) extend along a curved arc, and not along a axis (an axis being defined as a straight line) as claimed. Applicant’s Figure 4a only provides support for the corner incomplete cuts 2, 40, cut segments and one or more connecting regions (4) extending about or around an axis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13, 15, 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first perimeter edge, a second perimeter edge, a third perimeter edge, and a fourth perimeter edge that together define a shape and perimeter edge of the wound pad.” It is unclear if these structures are the same as, or distinct from, the “respective peripheral edge” that is previously recited in the claim. Claims 2, 5-13, 15, 16 and 19-24 include the subject matter of claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 15, 16, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen (US 4,699,134) in view of Makower et al. (US 2009/0181074).
In regards to claim 1, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radius of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, a projection of which on said X-Y plane has a radius of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radius of curvature, wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) comprises a plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) and one or more connection regions (as defined in the annotated copy of Figure 1 provided below; can be considered “connection regions” inasmuch as they extend between, and connect, portions of foam layer 1), the one or more connection regions (as defined in the annotated copy of Figure 1 provided below) being respective uncut open-cell foam regions (Figures 1 and 2 teach that each of the connection regions are formed by sections 6 of foam layer 1; Figure 2 teaches the sections 6 themselves being uncut and formed from the open-cell material of foam layer 1; column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells) that extend continuously between (each of the connection regions are shown in Figure 1 to have a continuous expanse that is positioned in the space that separates (or, is positioned between) the two cut segments) adjacent cut segments (as defined in the annotated copy of Figure 1 provided below), wherein at least one cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is defined by a respective peripheral edge (Figure 1 teaches that the two cut segments terminate in the second and third perimeter edges, respectively; each of the second and third perimeter edges, therefore, define a terminal point of the respective cut segment) that extends continuously around (Figure 1 teaches the second and third perimeter edges extending continuously across the respective cut segment) said at least one cut segment (as defined in the annotated copy of Figure 1 provided below), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) extends longitudinally in the X-Y plane (as shown in Figure 1, each of the cut segments has a length that extends horizontally and vertically), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is separated from (as shown in Figure 1, there is a connection region extending between the two cut segments; see the annotated copy of Figure 1 provided below) a neighbouring cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as shown in the annotated copy of Figure 1 provided below, the first cut is separated from the second, neighboring cut by the connection region) by one connection region (as defined in the annotated copy of Figure 1 provided below) of the one or more connection regions (as defined in the annotated copy of Figure 1 provided below), wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of Figure 1 provided below), a second perimeter edge (as defined in the annotated copy of Figure 1 provided below), a third perimeter edge (as defined in the annotated copy of Figure 1 provided below), and a fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) that together define a shape and perimeter (as shown in Figure 1) edge of the wound pad (foam layer 1), wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extends from (as shown in the annotated copy of Figure 1 provided below) the first perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad to the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad (foam layer 1), wherein said first perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the first corner (as defined in the annotated copy of Figure 1 provided below) and the second corner (as defined in the annotated copy of Figure 1 provided below), wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) to the second corner (as defined in the annotated copy of Figure 1 provided below) and the third corner (as defined in the annotated copy of Figure 1 provided below), wherein the third perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the third corner (as defined in the annotated copy of Figure 1 provided below) and the fourth corner (as defined in the annotated copy of Figure 1 provided below), and wherein the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the fourth corner (as defined in the annotated copy of Figure 1 provided below) and the first corner (as defined in the annotated copy of Figure 1 provided below).

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    562
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    700
    media_image4.png
    Greyscale

Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radius of curvature which differs from the radius of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radius of curvature which differs from the radius of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image5.png
    449
    790
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radius of curvature which differs from the radius of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 2, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that each of the plurality of corners are provided as a rounded corner (Figure 1 shows the corners of foam layer 1 being rounded).
In regards to claim 5, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the second perimeter edge are straight (as defined in the annotated copy of Figure 1 provided above).
In regards to claim 6, Samuelsen and Makower et al. teach the apparatus of claims 1 and 5. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the third perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (bottom and top, respectively) perimeter edges, wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (left and right, respectively) perimeter edges, the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of each pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above) being substantially parallel with each other (as shown in the annotated copy of Figure 1 provided above) and substantially perpendicular to (as shown in the annotated copy of Figure 1 provided above) the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of the other pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above).
In regards to claim 7, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen does not teach that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the radii of curvatures of at least two projections (the two top corner projections shown in Figure 4) differ from the radii of curvature of the other projections (the two bottom corner projections shown in Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the radii of curvatures of the projections of Samuelsen as modified by Makower et al. such that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [007].
In regards to claim 8, Samuelsen and Makower et al. teach the apparatus of claims 1 and 7. Samuelsen does not teach that the radii of curvatures of the at least two projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of the at least two projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of the at least two projections differ from each other, since it has been held that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of the at least two projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 9, Samuelsen and Makower et al. teach the apparatus of claims 1, 7 and 8. Samuelsen does not teach that the radii of curvatures of all projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of all projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of all projections differ from each other, since it has been held that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of all of the projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 10, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract and Figures 1 and 2 that the wound pad (foam layer 1) has a thickness (vertical extent of foam layer 1, as shown in Figure 2), further comprising at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1), the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extending through at least a portion of the thickness of (as shown in Figure 2) the wound pad (foam layer 1), wherein the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) delineates at least two sections of the wound pad (foam layer 1) that can be manually separated (removability taught in the abstract) from each other, and wherein the wound pad (foam layer 1) is structurally intact (as shown in Figures 1 and 2).

    PNG
    media_image6.png
    571
    473
    media_image6.png
    Greyscale

In regards to claim 11, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figures 1 and 2 at least two main incomplete cuts (two cuts 5 highlighted in the annotated copy of Figure 1 provided above) extending through the thickness (as shown in Figure 2) of the wound pad (foam layer 1).
In regards to claim 12, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figure 1 that the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided above) is arcuate (shown to be curved; arcuate means “curved;” https://www.thefreedictionary.com/arcuate) in shape.
In regards to claim 13, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that at least one of said projections has a constant radii of curvature (the corners of foam layer 1 are shown to have a continuous, uninterrupted curvature).
In regards to claim 15, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract, column 1, lines 4-6 and column 2, lines 29-30 the open-cell foam comprises a polymer foam.
In regards to claim 16, Samuelsen and Makower et al. teach the apparatus of claims 1 and 15. Samuelsen teaches in column 2, lines 29-35 that the polymer foam (“polymeric foam”) comprises polyurethane foam, polyester foam, polyether foam, polyvinyl alcohol foam, or combinations thereof.
In regards to claim 19, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figures 1 and 2 that the wound pad (foam layer 1) is suitable for use in negative pressure wound therapy (inasmuch as it is capable of use therewith).
In regards to claim 21, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radius of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, a projection of which on said X-Y plane has a radius of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radius of curvature, wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) comprises a plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) and one or more connection regions (as defined in the annotated copy of Figure 1 provided below; can be considered “connection regions” inasmuch as they extend between, and connect, portions of foam layer 1), the one or more connection regions (as defined in the annotated copy of Figure 1 provided below) being respective uncut open-cell foam regions (Figures 1 and 2 teach that each of the connection regions are formed by sections 6 of foam layer 1; Figure 2 teaches the sections 6 themselves being uncut and formed from the open-cell material of foam layer 1; column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells) that extend continuously between (each of the connection regions are shown in Figure 1 to have a continuous expanse that is positioned in the space that separates (or, is positioned between) the two cut segments) adjacent cut segments (as defined in the annotated copy of Figure 1 provided below), wherein at least one cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is defined by a respective peripheral edge (Figure 1 teaches that the two cut segments terminate in the second and third perimeter edges, respectively; each of the second and third perimeter edges, therefore, define a terminal point of the respective cut segment) that extends continuously around (Figure 1 teaches the second and third perimeter edges extending continuously across the respective cut segment) said at least one cut segment (as defined in the annotated copy of Figure 1 provided below), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) extends longitudinally in the X-Y plane (as shown in Figure 1, each of the cut segments has a length that extends horizontally and vertically), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is separated from (as shown in Figure 1, there is a connection region extending between the two cut segments; see the annotated copy of Figure 1 provided below) a neighbouring cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as shown in the annotated copy of Figure 1 provided below, the first cut is separated from the second, neighboring cut by the connection region) by one connection region (as defined in the annotated copy of Figure 1 provided below) of the one or more connection regions (as defined in the annotated copy of Figure 1 provided below), wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of Figure 1 provided below), a second perimeter edge (as defined in the annotated copy of Figure 1 provided below), a third perimeter edge (as defined in the annotated copy of Figure 1 provided below), and a fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) that together define a shape and perimeter (as shown in Figure 1) edge of the wound pad (foam layer 1), wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extends from (as shown in the annotated copy of Figure 1 provided below) the first perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad to the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad (foam layer 1), wherein said first perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the first corner (as defined in the annotated copy of Figure 1 provided below) and the second corner (as defined in the annotated copy of Figure 1 provided below), wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) to the second corner (as defined in the annotated copy of Figure 1 provided below) and the third corner (as defined in the annotated copy of Figure 1 provided below), wherein the third perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the third corner (as defined in the annotated copy of Figure 1 provided below) and the fourth corner (as defined in the annotated copy of Figure 1 provided below), and wherein the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the fourth corner (as defined in the annotated copy of Figure 1 provided below) and the first corner (as defined in the annotated copy of Figure 1 provided below). Samuelsen teaches in Figure 2 at least one item selected from the group consisting of: a wound contact layer, a wound cover, and a wound interface device (film 2, pressure-sensitive adhesive layer 3 and 4 silicone paper, which provide a system for adhesion of the foam layer 1 to a wound, as taught in the abstract and 42-44).

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    562
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    700
    media_image4.png
    Greyscale

Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radius of curvature which differs from the radius of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radius of curvature which differs from the radius of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image5.png
    449
    790
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radius of curvature which differs from the radius of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 22, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the wound pad (foam layer 1) further comprises an incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1) extending from the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) of the wound pad (foam layer 1) to the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided above) of the wound pad (foam layer 1).

    PNG
    media_image6.png
    571
    473
    media_image6.png
    Greyscale

In regards to claim 23, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided above) is provided as a plurality of perforations (Figure 1 teaches the corner incomplete cut being formed from several cuts 5; cuts are perforations).
In regards to claim 24, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided above) extends along (“along” is defined beside the length or direction of; see attached definition of “along;” Figure 1 teaches that the corner incomplete cut extends beside the length of the cut axis) a cut axis (as defined in the annotated copy of Figure 1 provided below), wherein the cut segments (as defined in the annotated copy of Figure 1 provided above) and one or more connecting regions (as defined in the annotated copy of Figure 1 provided above) extend along (“along” is defined beside the length or direction of; see attached definition of “along;” Figure 1 teaches that the cut segments and the one or more connecting regions extends beside the length of the cut axis) said cut axis (as defined in the annotated copy of Figure 1 provided below).

    PNG
    media_image7.png
    408
    365
    media_image7.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al. (US 2011/0213287), in view of Samuelsen (US 4,699,134) and further in view of Makower et al. (US 2009/0181074).
In regards to claim 20, Lattimore et al. teaches in Figures 1 a negative pressure source (pump 114; taught in [0023] to be a source of negative pressure) for providing negative pressure to a wound (wound site 110); a wound pad (porous pad 103; see [0021]); a wound cover (drape 107; see [0022]) disposed over the wound pad (103); and a conduit (conduit 112) configured to transmit negative pressure ([0023] teaches “the drape 107 may be connected to the source of negative pressure 114 via a conduit 112”) from the negative pressure source (114) to the wound cover (107).
Lattimore et al. does not teach the wound pad being the article according to claim 1.
However, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radius of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, a projection of which on said X-Y plane has a radius of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radius of curvature, wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) comprises a plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) and one or more connection regions (as defined in the annotated copy of Figure 1 provided below; can be considered “connection regions” inasmuch as they extend between, and connect, portions of foam layer 1), the one or more connection regions (as defined in the annotated copy of Figure 1 provided below) being respective uncut open-cell foam regions (Figures 1 and 2 teach that each of the connection regions are formed by sections 6 of foam layer 1; Figure 2 teaches the sections 6 themselves being uncut and formed from the open-cell material of foam layer 1; column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells) that extend continuously between (each of the connection regions are shown in Figure 1 to have a continuous expanse that is positioned in the space that separates (or, is positioned between) the two cut segments) adjacent cut segments (as defined in the annotated copy of Figure 1 provided below), wherein at least one cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is defined by a respective peripheral edge (Figure 1 teaches that the two cut segments terminate in the second and third perimeter edges, respectively; each of the second and third perimeter edges, therefore, define a terminal point of the respective cut segment) that extends continuously around (Figure 1 teaches the second and third perimeter edges extending continuously across the respective cut segment) said at least one cut segment (as defined in the annotated copy of Figure 1 provided below), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) extends longitudinally in the X-Y plane (as shown in Figure 1, each of the cut segments has a length that extends horizontally and vertically), wherein each cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as defined in the annotated copy of Figure 1 provided below) is separated from (as shown in Figure 1, there is a connection region extending between the two cut segments; see the annotated copy of Figure 1 provided below) a neighbouring cut segment (as defined in the annotated copy of Figure 1 provided below) of the plurality of cut segments (as shown in the annotated copy of Figure 1 provided below, the first cut is separated from the second, neighboring cut by the connection region) by one connection region (as defined in the annotated copy of Figure 1 provided below) of the one or more connection regions (as defined in the annotated copy of Figure 1 provided below), wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of Figure 1 provided below), a second perimeter edge (as defined in the annotated copy of Figure 1 provided below), a third perimeter edge (as defined in the annotated copy of Figure 1 provided below), and a fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) that together define a shape and perimeter (as shown in Figure 1) edge of the wound pad (foam layer 1), wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extends from (as shown in the annotated copy of Figure 1 provided below) the first perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad to the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the wound pad (foam layer 1), wherein said first perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the first corner (as defined in the annotated copy of Figure 1 provided below) and the second corner (as defined in the annotated copy of Figure 1 provided below), wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) to the second corner (as defined in the annotated copy of Figure 1 provided below) and the third corner (as defined in the annotated copy of Figure 1 provided below), wherein the third perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the third corner (as defined in the annotated copy of Figure 1 provided below) and the fourth corner (as defined in the annotated copy of Figure 1 provided below), and wherein the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the fourth corner (as defined in the annotated copy of Figure 1 provided below) and the first corner (as defined in the annotated copy of Figure 1 provided below). Samuelsen teaches in Figure 2 at least one item selected from the group consisting of: a wound contact layer, a wound cover, and a wound interface device (film 2, pressure-sensitive adhesive layer 3 and 4 silicone paper, which provide a system for adhesion of the foam layer 1 to a wound, as taught in the abstract and 42-44).

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    562
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    700
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the wound pad of Lattimore et al. to have the structure taught by Samuelsen because this element is known in the art to be an alternate wound pad configuration that enables removal of large or small sections of the wound pad as needed to achieve the desired geometry of the wound pad for a specific application, as Samuelsen teaches in the abstract and column 2, lines 16-24.
Lattimore et al. and Samuelsen do not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image5.png
    449
    790
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Lattimore et al. as modified by Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/14/2022